DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see Pg. 5, filed 6/30/22, with respect to the rejection of claims 1-20 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 1-20 under 35 USC 112(b) has been withdrawn. 

Applicant's arguments filed 6/30/22 have been fully considered but they are not persuasive. 
In response to applicant's argument that utilizing a flexible material in the construction of the support surface of Boissonneault (D251,303) would render the device inoperable, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case Monti (US 7,533,425) teaches constructing a support panel with a support surface made of a flexible material which is configured to be supported in place and support a child on itself while still maintaining its position. It is noted that the entirety of the support panel is not flexible, instead he support panel (156) further comprises a frame (120) utilized in mounting the support surface (122) in place. One of ordinary skill would have recognized to make the support surface out of flexible material while still configuring the panel to be supported in place while holding a child. The claims as currently written do not require the entirety of the support panel to be flexible, just that it be made of a flexible material which requires it comprise a flexible material. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 and 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US D251,303 (Boissonneault) in view of US 7,533,425 (Monti).
	Regarding claim 1, Boissonneault discloses a baby bath support device comprising:
	a frame having a rigid body adapted to be positioned on a surface of a bathing tub or sink (Fig. 1), the frame defining an opening in an upper portion, the opening including a peripheral edge (Figs. 1, 2), the frame having a footprint greater than or equal to a footprint defined by the peripheral edge (Figs. 1, 2);
	a support panel defining a support surface adapted to support a baby laid thereon during bathing (Figs. 1, 3); and 
	a connection arrangement between the frame and the support for hanging the support panel at the peripheral edge such that the support panel is hung to the frame to cover at least partially the opening (Figs. 1-3, hook/channel connection arrangement).
	Boissonneault, however, does not disclose if the support panel is made of a flexible material.
	Monti teaches a baby bath support device comprising a frame (112/150) with an opening defined in a top portion and surrounded by a peripheral edge (Fig. 5) and a support panel (156) comprising a support surface (122), the support panel made of a flexible material (C2 L23-27; soft and stretchy neoprene).
	It would have been obvious to one of ordinary skill in the art to construct the support panel from a flexible material, as taught by Monti, to provide greater comfort to a child during bathing. 

	Regarding claim 2, Boissonneault states that the support panel is non-parallel to a plane of a bottom edge (Figs. 1, 4).

	Regarding claim 7, Boissonneault states that the support panel comprises a concave surface (Figs. 1, 4) but does not disclose the inclusion of a convex surface.
	Monti teaches a support panel comprising a concave surface (Fig. 5 - concave at low point near reference 24) and a convex surface located at a head region (Fig. 5 - head rest area above references 25/26).
	It would have been obvious to one of ordinary skill in the art to contour the support panel to have both concave and convex surfaces, as taught by Monti, to more ergonomically support the child’s body including the curvature/shape formed by the head, neck and back.

	Regarding claim 8, Boissonneault states that the bottom surface has a footprint which is greater than or equal to the footprint defined by the peripheral edge (Figs. 1, 2).

	Regarding claim 9, Boissonneault states that the connection arrangement is a hook and channel arrangement (Figs. 1-3).

Claims 4 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boissonneault in view of Monti as applied to claim 1 above, and further in view of US 2007/0256233 (Thorne).
	Regarding claim 4, Boissonneault states that the frame comprises a wall defining a body with the opening being a top open end of the body however it does not state that the wall is annular.
	Thorne teaches a baby bath support comprising a frame with a wall (12/58) having an annular shape.
	It would have been obvious to one of ordinary skill in the art to form the frame into different shapes including an annular shape, as taught by Thorne, to facilitate its use in different spaces of a user’s home or for aesthetic design purposes.
	A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See MPEP 2144.04([V)(B). Also see Applicant’s Specification Paragraph 0036 - “Any appropriate shape of the frame 12 is considered”.

	Regarding claim 6, Boissonneault does not state the inclusion of a cutout in the wall of the frame.
	Thorne teaches a baby bathing support comprising a frame (10) with a plurality of cutouts (62) formed in its wall (58) to selectively permit passage of water between the interior and exterior of the frame.
	It would have been obvious to one of ordinary skill in the art to provide a cutout in the wall of the frame, as taught by Thorne, so that a user can control the volume/level of water in which the child is bathed.

Allowable Subject Matter
Claims 3, 5 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12-20 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754